DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over MORI SHOGO (FP: JPH06120495 as included in the IDS), herein after MORI, in view of KUMADA; Keishirou (US PGpub: 2015/0270387 A1), herein after KUMADA.
Regarding claim 1, MORI teaches, in FIG. 1-24, a power semiconductor device comprising: a semiconductor layer comprising a main cell region, a sensor region, and an insulation region between the main cell region and the sensor region; a plurality of power semiconductor transistors (as shown in below figure) disposed on the main cell region; a plurality of current sensor transistors disposed on the sensor region; and a protection resistance layer (Rs) disposed on the semiconductor layer across the insulation 


    PNG
    media_image1.png
    964
    726
    media_image1.png
    Greyscale

 MORI does not explicitly teach protection resistance layer disposed on the semiconductor layer across the insulation region so that at least a portion of the plurality of power semiconductor transistors and at least a portion of the plurality of current sensor transistors are connected to each other under an abnormal operation condition.
However, KUMADA teaches protection resistance layer which is made out of polysilicon disposed on the semiconductor layer across the insulation region (polysilicon resistor exhibits showing very low resistance in an abnormal operation condition like ESD event).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use MORI’s power semiconductor device to modify with protection resistance layer as described by KUMADA such that the device can reduce the possibility of a short circuit current flowing through the IGBT in the masking period and in a period from sending an off signal to the gate after a subsequent overcurrent detection until the IGBT is interrupted, meaning that it is necessary to cause the IGBT to secure the short circuit capacity of a size such that the IGBT does not break down in the periods of overcurrent or overvoltage.
Regarding claim 2, MORI 
Regarding claim 4, MORI does not explicitly teaches the power semiconductor device of claim 1, wherein at least a portion of the plurality of power semiconductor transistors and at least a portion of the plurality of current sensor transistors share a gate capacitance (FIG. 3A, Paragraph [0008, [0042]).
However, KUMADA teaches plurality of power semiconductor transistors and at least a portion of the plurality of current sensor transistors share a gate capacitance (FIG. 3A, Paragraph [0008, [0042]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use MORI and KUMADA’s modified power semiconductor device to modify with protection resistance layer as described by KUMADA in order to reduce the total generation loss, to reduce the switching loss
Regarding claim 5, MORI teaches the power semiconductor device of claim 4, wherein the at least a portion of the plurality of power semiconductor transistors and the at least a portion of the plurality of current sensor transistors share a gate electrode (Paragraph [0017]-[0024]).
Regarding claim 6, MORI 
Regarding claim 7, MORI teaches the power semiconductor device of claim 1, wherein: a well region and a source region are separately disposed in the semiconductor layer of the main cell region and the sensor region, and the well region and the source region are not disposed in the semiconductor layer of the insulation region and a drift region is configured to extend in the semiconductor layer of the insulation region p-type channel region (23) in the main transistor (2) domain and sense transistor (3) domain and n+ type area-source (24). Fig. 1-2).
Regarding claim 8, MORI teaches the power semiconductor device of claim 1, wherein a current sensor terminal configured to function as an output terminal of the plurality of current sensor transistors is disposed on the semiconductor layer outside the main cell region and the sensor region (the source terminal (SS) of the sense transistor (3) in the main transistor (2) domain and sense transistor (3) domain outside based on Fig. 1-3).
Regarding claim 9, MORI teaches a power semiconductor device comprising: a kelvin emitter terminal and an emitter terminal, which are connected to an emitter electrode of a plurality of power semiconductor transistors disposed in a main cell region; a gate terminal connected to a gate electrode of the plurality of power semiconductor transistors; a current sensor terminal connected to a plurality of current sensor transistors disposed in a sensor region (as shown in below figure) and configured to monitor a current of the plurality of current sensor transistors; and a protection resistance layer (Rs) disposed on a semiconductor layer across an insulation region between the main cell region and the sensor region.

    PNG
    media_image1.png
    964
    726
    media_image1.png
    Greyscale

Perhaps, MORI does not explicitly teach a protection resistance layer disposed on a semiconductor layer across an insulation region between the main cell region and the sensor region so that the emitter terminal and the current sensor terminal are connected to each other under an abnormal operation condition.
KUMADA teaches protection resistance layer which is made out of polysilicon disposed on the semiconductor layer across the insulation region (polysilicon resistor exhibits showing very low resistance in an abnormal operation condition like ESD event).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use MORI’s power semiconductor device to modify with protection resistance layer as described by KUMADA such that the device can reduce the possibility of a short circuit current flowing through the IGBT in the masking period and in a period from sending an off signal to the gate after a subsequent overcurrent detection until the IGBT is interrupted, meaning that it is necessary to cause the IGBT to secure the short circuit capacity of a size such that the IGBT does not break down in the periods of overcurrent or overvoltage.
Regarding claim 10, MORI teaches the power semiconductor device of claim 9, wherein the protection resistance layer is connected to each of a well region of at least a portion of the plurality of power semiconductor transistors and a well region of at least a portion of the plurality of current sensor transistors (sense resistance (Rs) is connected to the p-type channel region (23) of the sense transistor (3) and main transistor (2) the easily is achievable [Fig. 1-3]).
Regarding claim 11, MORI 
Regarding claim 12, MORI teaches the power semiconductor device of claim 9, wherein: a gate electrode of the plurality of power semiconductor transistors and a gate electrode of the plurality of current sensor transistors are arranged in a stripe type, and a gate electrode of the plurality of power semiconductor transistors and a gate electrode of the plurality of current sensor transistors, which are disposed on the same line, are connected to each other across the insulation region (Paragraph [0016]-[0018], FIG. 2).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over MORI, in view of KUMADA and in further view of  Hanaoka; Masayuki (US PGpub: 2015/0171070), herein after Hanaoka.
Regarding claim 3, MORI or KUMADA does not explicitly teach the power semiconductor device of claim 2, wherein the protection resistance layer comprises a polysilicon layer having an adjusted doping concentration.
However, Hanaoka teaches protection resistance layer which is made out of polysilicon having an adjusted doping concentration (polysilicon resistor with doing variable doping concentration exhibits showing very low resistance in an abnormal operation condition like ESD event).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use MORI and KUMADA’s modified power semiconductor device to modify with protection resistance layer as described by Hanaoka such that the device can reduce the possibility of device damage in the event of overcurrent or overvoltage or other abnormal conditions.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828